Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-18 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-5, 8-13, 16-17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Yu et al. (US Pub No. 2015/0304097).  
In regard to claim 1, Yu et al. disclose a clock data recovery device (item 100), comprising: a phase detector circuitry (item 140) configured to detect a phase of an input signal according to a plurality of first clock signals (items D1 D2), to generate a plurality of first control signals (items A1, A2), wherein phases of the first clock signals are different to each other (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Yu discloses The phase detect module 140 is electrically coupled to the sampling module 120 to receive the data signal D1 and the edge signal D2. The phase detect module 140 is configured to detect a phase of the data signal D1 and a phase of the edge signal D2 to generate first output recovered data A1 and a first phase adjust signal A2.  See para 26);

    PNG
    media_image1.png
    1172
    472
    media_image1.png
    Greyscale

a signal control circuitry (item 160) configured to rearrange the plurality of first control signals to output as a plurality of second control signals (items B1, B2) (in Yu, the parallel-to-serial converter 160 is configured to perform a parallel-to-serial conversion on the first output recovered data A1 and the first phase adjust signal A2, so as to generate second output recovered data B1 and a second phase adjust signal B2.  See para 27); and a plurality of phase interpolators (items 182, 184 of figure 2A) configured to output a plurality of second clock signals (items VCLK1, VCLK2), respectively, and to alternatively adjust phases of the plurality of second clock signals to generate an output clock signal, according to the plurality of second control signals (in Yu, The phase adjust module 180 is configured to generate the first dock signal VCLK1 and the second clock signal VCLK2. The phase adjust module 180 further adjusts the first clock signal VCLK1 and the second clock signal VCLK2 according to the second output recovered data B1 and the second phase adjust signal B2. See para 29).
In regard to claim 2, Yu et al. disclose wherein the plurality of first clock signals are generated based on the output clock signal (in Yu, the input data. DATA is presented as successively transmitted bits Q0-Q20, and the first clock signal VCLK1 and the second clock signal VCLK2 are different in phase by 90 degrees. Thus, the data sampler 122 can record timings of intermediate values of respective bits Q0-Q20 of the input data DATA according to the first clock signal VCLK1, so as to generate the data signal D1 having bits D0-D20 (not shown in FIG. 2B). Similarly, the edge sampler 124 can record timings of the rising edge or the falling edge of the input data DATA according to the second clock signal VCLK2, so as to generate the edge signal D2 having bits B0-B20 (not shown in FIG. 2B).  See para 31-33).
In regard to claims 3, 11, Yu et al. disclose wherein the plurality of phase interpolators are further configured to sum up the plurality of second clock signals as the output clock signal (in Yu, the input data. DATA is presented as successively transmitted bits Q0-Q20, and the first clock signal VCLK1 and the second clock signal VCLK2 are different in phase by 90 degrees. Thus, the data sampler 122 can record timings of intermediate values of respective bits Q0-Q20 of the input data DATA according to the first clock signal VCLK1, so as to generate the data signal D1 having bits D0-D20 (not shown in FIG. 2B). Similarly, the edge sampler 124 can record timings of the rising edge or the falling edge of the input data DATA according to the second clock signal VCLK2, so as to generate the edge signal D2 having bits B0-B20 (not shown in FIG. 2B).  See para 31-33).
In regard to claims 4, 12, Yu et al. disclose wherein the plurality of phase interpolators comprise: a first interpolator configured to adjust a phase of a first signal of the plurality of second clock signals; and a second interpolator configured to adjust a phase of a second signal of the plurality of second clock signals, wherein during a period between the phase of the first signal being adjusted twice, the phase of the second signal is adjusted once (in Yu, the phase adjust module 180 includes a first phase interpolator 182 and a second phase interpolator 184. The first phase interpolator 182 and the second phase interpolator 184 are electrically coupled to the phase locked loop circuit 210 to receive the reference clock signals VREF1-VREF6. The first phase interpolator 182 is configured to generate the first clock signal VCLK1 according to the reference clock signals VREF1-VREF6 and the second output recovered data B1 The second phase interpolator 184 is configured to generate the second clock signal VCLK2 according to the reference clock signals VREF1-VREF6 and the second phase adjust signal B2.  See para 33).
In regard to claims 5, 13, Yu et al. disclose wherein the phase detector circuitry comprises: a plurality of phase detectors configured to detect the phase of the input signal according to the plurality of first clock signals, to output the plurality of first control signals, respectively, wherein an amount of the plurality of phase detectors is equal to an amount of the plurality of phase interpolators (in Yu, the phase adjust module 180 includes a first phase interpolator 182 and a second phase interpolator 184. The first phase interpolator 182 and the second phase interpolator 184 are electrically coupled to the phase locked loop circuit 210 to receive the reference clock signals VREF1-VREF6. The first phase interpolator 182 is configured to generate the first clock signal VCLK1 according to the reference clock signals VREF1-VREF6 and the second output recovered data B1 The second phase interpolator 184 is configured to generate the second clock signal VCLK2 according to the reference clock signals VREF1-VREF6 and the second phase adjust signal B2.  See para 33).
In regard to claims 8, 16, Yu et al. disclose wherein during a phase updating period, the plurality of phase interpolators un-continuously adjust a phase of a corresponding second clock signal in the plurality of second clock signals (in Yu, the phase adjust module 180 includes a first phase interpolator 182 and a second phase interpolator 184. The first phase interpolator 182 and the second phase interpolator 184 are electrically coupled to the phase locked loop circuit 210 to receive the reference clock signals VREF1-VREF6. The first phase interpolator 182 is configured to generate the first clock signal VCLK1 according to the reference clock signals VREF1-VREF6 and the second output recovered data B1 The second phase interpolator 184 is configured to generate the second clock signal VCLK2 according to the reference clock signals VREF1-VREF6 and the second phase adjust signal B2.  See para 33).
In regard to claims 8, 17, Yu et al. further disclose a phase-locked loop (item 210 of figure 2A) coupled to the plurality of phase interpolators, configured to generate a reference clock signal to the plurality of phase interpolators, wherein the plurality of phase interpolators output the plurality of second clock signals according to the reference clock signal and the plurality of second control signals (in Yu, the phase adjust module 180 includes a first phase interpolator 182 and a second phase interpolator 184. The first phase interpolator 182 and the second phase interpolator 184 are electrically coupled to the phase locked loop circuit 210 to receive the reference clock signals VREF1-VREF6. The first phase interpolator 182 is configured to generate the first clock signal VCLK1 according to the reference clock signals VREF1-VREF6 and the second output recovered data B1 The second phase interpolator 184 is configured to generate the second clock signal VCLK2 according to the reference clock signals VREF1-VREF6 and the second phase adjust signal B2.  See para 33).
In regard to claim 10, Yu et al. disclose a clock data recovery method, comprising: according to a plurality of first clock signals, detecting a phase of an input signal to generate a plurality of first control signals, wherein phases of the plurality of first control signals are different to each other (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Yu discloses The phase detect module 140 is electrically coupled to the sampling module 120 to receive the data signal D1 and the edge signal D2. The phase detect module 140 is configured to detect a phase of the data signal D1 and a phase of the edge signal D2 to generate first output recovered data A1 and a first phase adjust signal A2.  See para 26);

    PNG
    media_image1.png
    1172
    472
    media_image1.png
    Greyscale

rearranging the plurality of first control signals to output as a plurality of second control signals (in Yu, the parallel-to-serial converter 160 is configured to perform a parallel-to-serial conversion on the first output recovered data A1 and the first phase adjust signal A2, so as to generate second output recovered data B1 and a second phase adjust signal B2.  See para 27); and outputting, by a plurality of phase interpolators, a plurality of second clock signals, and alternatively adjusting phases of the plurality of second clock signals to generate an output clock signal, according to the plurality of second control signals (in Yu, The phase adjust module 180 is configured to generate the first dock signal VCLK1 and the second clock signal VCLK2. The phase adjust module 180 further adjusts the first clock signal VCLK1 and the second clock signal VCLK2 according to the second output recovered data B1 and the second phase adjust signal B2. See para 29).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claim 18 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Yu et al. in view of Chien et al. (US No. 9,461,811).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
	In regard to claim 18, Yu et al. disclose the claimed subject matter except the teaching of based on the output clock signal, generating, by a divider circuit, the plurality of first clock signals.  However Chien et al. disclose the divisor-controller frequency divider (item 140) as a frequency divider (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Chien discloses the phase detector 110 is configured to compare an input data signal D.sub.IN with a frequency dividing signal S.sub.PI' outputted by the divisor-controllable frequency divider 140 and generate a phase indication signal S.sub.IND to indicate a phase difference between the input data signal D.sub.IN and the frequency dividing signal S.sub.PI'. The phase detector 110 can determine the phase difference between the input data signal D.sub.IN and the phase interpolation signal S.sub.PI by sampling voltages, nearing the rising edge or the falling edge, of the input data signal D.sub.IN and the frequency dividing signal S.sub.PI' and comparing the sampled voltages to determine whether the phase of the input data signal D.sub.IN leads or falls behind the phase of the frequency dividing signal S.sub.PI'. For example, when the input data signal D.sub.IN leads the phase of the frequency dividing signal S.sub.PI', the phase detector 110 may generate a phase leading signal DN as the phase indication signal S.sub.IND. When the input data signal D.sub.IN falls behind the phase of the frequency dividing signal S.sub.PI', the phase detector 110 may generate a phase lagging signal UP as the phase indication signal S.sub.IND.  See col. 4, lines 3-57).

    PNG
    media_image2.png
    862
    548
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien et al. into the teachings of Yu et al. because each of Chien et al. and Yu et al. teach the .

Allowable Subject Matter
	Claims 6-7, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 6, 14 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach wherein the signal control circuitry comprises: a first signal controller configured to receive a plurality of leading signals of the plurality of first control signals, and to rearrange the plurality of leading signals as a first part of the plurality of second control signals; and a second signal controller configured to receive a plurality of lagging signals of the plurality of first control signals, and to rearrange to plurality of lagging signals as a second part of the plurality of second control signals. 


Conclusion
	Claims 1-5, 8-13, 16-18 are rejected.  Claims 6-7 and 14-15 are objected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185